Crosby, J.
On August 3, 1896, Leonard H. Phillips was appointed administrator of the estate of John C. Phillips, late of Swampscott in the county of Essex, by the Probate Court for that county. The administrator, so appointed, died without fully administering the estate, and on January 5, 1916, the petitioner filed in the Probate Court a petition for his appointment as administrator de bonis non of the estate on the ground that he was the son and only living, heir of the intestate. This petition was dismissed by the judge of probate who found that the petitioner is not the son of the intestate as alleged in the petition.
The pétitioner did not appeal from the entry of the decree upon *16the petition, but, after the expiration of the time allowed by statute for the entry of the appeal, filed a petition in this court under R. L. c. 162, § 13, for leave to enter such appeal. Without acting upon this petition, a single justice referred the case to a master to determine the sole question, whether the petitioner is the son of John C. Phillips, as alleged in his petition for appointment as .administrator de bonis non.
Upon this issue the master heard the parties and filed his report. He found upon the evidence, which is not reported, that the petitioner is not the son of the intestate. The petitioner filed several ■exceptions to the master’s report, which were heard by a single justice of this court and an interlocutory decree has been entered ■overruling the exceptions and confirming the master’s report. As the evidence is not reported, this decree must stand. The finding of the master that the petitioner is not the son of .the intestate, in the absence of any report of the evidence, is conclusive; from this finding it appears that the petitioner is not a person who is aggrieved, and is not entitled to be appointed administrator de ■bonis non of the estate.
The entry of the final decree denying the petition for leave to enter late the petitioner’s appeal from the decree of the Probate Court denying his petition to be appointed administrator de bonis non and his appeal from the decree of that court denying his motion to reopen the hearing on the petition presents no error ■of law.
The interlocutory and final decrees appealed from must be .affirmed.

So ordered.